Citation Nr: 1413904	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-46 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral varicose veins.

2.  Entitlement to a compensable rating for thrombophlebitis of the right lower extremity.

3.  Entitlement to a compensable rating for thrombophlebitis of the left lower extremity.

4.  Entitlement to a compensable rating for dermatophytosis of the hands and feet prior to February 13, 2012.

5.  Entitlement to a rating in excess of 10 percent for dermatophytosis of the hands and feet since February 13, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to March 1966, including service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a rating of 30 percent for service-connected bilateral varicose veins and noncompensable ratings for dermatophytosis of the hands and feet and thrombophlebitis of the bilateral lower extremities.  In a February 2012 rating decision, the RO assigned an increased rating of 10 percent for dermatophytosis of the hands and feet, effective February 13, 2012.  

By way of background, a July 1969 rating action granted service connection for dermatophytosis of the hands and feet and assigned an initial noncompensable disability rating.  A July 1981 rating action granted service connection for thrombophlebitis of the bilateral lower extremities and assigned an initial noncompensable disability rating.  A March 1991 rating action assigned a rating of 30 percent for varicose veins, effective October 23, 1990.  Within one year of each of these determinations, the Veteran did not express disagreement with these disability evaluations, nor was any relevant new and material evidence, medical or lay, physically or electronically, received by VA prior to the expiration of the appellate periods.  38 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.201 (2013); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the July 1969, July 1981, and March 1991 rating actions became final.

The issue of entitlement to service connection for residuals of right foot surgery was raised by the Veteran in an October 2006 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's bilateral varicose veins and thrombophlebitis of the bilateral lower extremities were productive of visible varicose veins with intermittent edema and aching and pain in the legs after prolonged standing and walking, with symptoms relieved by compression hosiery, but without persistent edema, stasis pigmentation, eczema, ulceration, subcutaneous induration, or massive board-like edema with constant pain at rest.  

2.  The preponderance of the evidence shows that prior to February 13, 2012, the Veteran's dermatophytosis of the hands and feet affected less than 5 percent of the Veteran's entire body or exposed areas, and no more than topical therapy was required at any time.

3.  The preponderance of the evidence shows that since February 13, 2012, the Veteran's dermatophytosis of the hands and feet have not affected 20 or more percent of the entire body or exposed areas, nor was systemic therapy required at any time.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral varicose veins have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.951, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2013).  

2.  The criteria for a compensable rating for thrombophlebitis of the right lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2013).  

3.  The criteria for a compensable rating for thrombophlebitis of the left lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2013).  

4.  The criteria for a compensable rating for dermatophytosis of the hands and feet were not met prior to February 13, 2012.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806, 7813 (2007, 2013).  

5.  The criteria for a rating in excess of 10 percent for dermatophytosis of the hands and feet are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806, 7813 (2007, 2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board finds that VA has satisfied its duty to notify.  Specifically, a September 2006 letter, sent prior to the decision on appeal, provided notice regarding what information and evidence was needed to substantiate his claims for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The same letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran identified private treatment records from Henroton, Lincoln Park, and Augustana Hospitals.  However, in a July 2007 letter he advised VA that the records had been destroyed and are unavailable and requested that his claims be processed regardless.

The Veteran was provided with VA examinations of the skin and veins in July 2007 and February 2012.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they included interviews and physical examinations.  The 2012 VA examiner also reviewed the claims file.  The Veteran has not reported, nor does the record show, that his service-connected disabilities have worsened in severity since the most recent examinations in 2012.  As such, new examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Varicose veins and thrombophlebitis

Service connection is in effect for bilateral varicose veins, rated 30 percent disabling under DC 7120, and thrombophlebitis of the left and right lower extremities, each rated noncompensably disabling under DC 7121.  The Veteran contends that higher ratings are warranted.  The Board disagrees because symptoms meeting the criteria for higher evaluations have not been shown.

Diagnostic Codes 7120 and 7121 present identical rating criteria.  Under these codes, a noncompensable disability rating is assigned for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with our without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.

The evidence, including VA examination reports, VA treatment records, and lay statements from the Veteran, show that the Veteran has visible varicose veins with intermittent edema, aching and pain in the legs after prolonged standing and walking, and that his symptoms are relieved by compression hosiery.  The record, however, presents no evidence of: persistent edema, stasis pigmentation, eczema, ulceration, subcutaneous induration, or massive board-like edema with constant pain at rest.  

Therefore, the Veteran's symptoms of bilateral varicose veins and thrombophlebitis meet the criteria for a 10 percent rating, but no higher, under DCs 7120 and 7121.

A disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced unless there is a showing that the rating was based on fraud, which is not present.  38 C.F.R. § 3.951(b).  Therefore, although he does not actually qualify for a rating greater than 10 percent for his bilateral varicose veins, the Veteran has had a rating of 30 percent for more than 20 years, and it may not be reduced.  Id.  

If the Board were to assign separate ratings for varicose veins of the right and left lower extremities, the outcome would not be beneficial to the Veteran.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a).  As discussed above, each lower extremity would only be entitled to a 10 percent schedular rating.  The application of the bilateral factor contained in 38 C.F.R. § 4.26 provides that, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability.  The application of this provision would result in an evaluation of a 21 percent rating, i.e., 10 percent combined with 10 percent, as per 38 C.F.R. § 4.25, yields a 19 percent rating, 10 percent of which is 1.9 percent, which when added to the 19 percent rating equals 20.9 percent, and is thereafter rounded up to 21 percent.  This is less than his current single 30 percent rating for bilateral varicose veins.  Moreover, when combined with the 10 percent evaluation for dermatophytosis of the hands and feet, a 29 percent combined rating would result, which is less than his current combined evaluation of 40 percent  Thus, the assignment of separate 10 and 10 percent ratings would not be beneficial to the Veteran.

The Veteran's symptoms of bilateral varicose veins and thrombophlebitis overlap completely.  In order to avoid pyramiding, separate ratings cannot be assigned for the same symptoms.  A such, he may only be compensated once for visible varicose veins with intermittent edema, aching and pain in the legs after prolonged standing and walking, and relief by compression hosiery.  38 C.F.R. § 4.14; Esteban.  Thus, separate compensable ratings for thrombophlebitis of the left and right lower extremities are not available in light of the compensable rating for varicose veins.  

The Board has considered whether it would be beneficial to the Veteran to rate these symptoms under DC 7121 instead of DC 7120, assigning a 10 percent disability for each of the lower extremities for thrombophlebitis.  However, this would result in exactly the same calculations as the separate ratings for varicose veins of the left and right leg addressed above.  Therefore, such an assignment would not result in any benefit to the Veteran.

Based on the foregoing, the evidence does not warrant entitlement to 1) a rating in excess of the Veteran's current 30 percent disability rating for bilateral varicose veins; or 2) compensable ratings for thrombophlebitis of the left and right extremities.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2009).

Dermatophytosis of the hands and feet

The Veteran's dermatophytosis of the hands and feet is currently rated noncompensably disabling prior to February 13, 2012, and 10 percent disabling thereafter.  The Veteran contends that higher ratings are warranted.  The Board disagrees because symptoms meeting the criteria for higher evaluations have not been shown.

During the pendency of this appeal, the rating criteria for skin DCs were revised.  See 73 Fed. Reg. 52710 (effective October 23, 2008).  However, because the Veteran did not specifically request consideration under the most recently amended ratings, only the criteria in effect prior to October 23, 2008, need be considered in this instance.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008).

Dermatophytosis is rated under 38 C.F.R. § 4.118, DC 7813, which in turn provides that the disability be rated under DCs 7800-7806, depending on the predominant disability.  Here, DCs 7800-7805 are not for application because they address scars and disfigurement, which do not apply to the Veteran's predominant disability.  Diagnostic Code 7806 addresses dermatitis, which is the most appropriate code for application because it is most analogous to the Veteran's dermatophytosis.  This DC provides a noncompensable rating when less than 5 percent of the entire body or exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum schedular rating of 60 percent is warranted when more than 40 percent of the entire body or exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2007, 2013).  

The evidence, including VA examination reports, VA treatment records, and lay statements from the Veteran, show that throughout the appeal period, less than 5 percent of the Veteran's entire body or exposed areas were affected, and no more than topical therapy was required at any time.  

In this regard, at the July 2007 VA examination, the Veteran reported flare-ups three times per year lasting two to three weeks, that presented with itchy blisters that drained prurulent material.  However, there was no indication that the dermatophytosis affected 5 or more percent of the Veteran's entire body or exposed areas during such flare-ups.  The Veteran reported to the February 2012 VA examiner that his skin "remains normal with only occasional itching" and he uses daily betadine between his toes to prevent infection/ulceration from his diabetes mellitus.  Both VA examiners specifically noted that no systemic therapy had been prescribed.  VA treatment records do not show systemic therapy or any indication that the dermatophytosis affected 5 or more percent of the body or exposed areas during the appeal period.  The record contains only one relevant lay statement during the appeal period: in his October 2007 notice of disagreement, the Veteran reported current discoloration of his hands and feet.

Therefore, during the appeal period the record presents no evidence of dermatophytosis affecting 5 or more percent of the Veteran's entire body or exposed areas, or of any systemic therapy for any duration.  Accordingly, the Board finds that the criteria for a compensable rating were not met prior to February 13, 2012, and the criteria for a rating in excess of 10 percent were not met thereafter.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected disabilities.  The bilateral varicose veins and thrombophlebitis are productive of visible varicose veins with intermittent edema and aching and pain in the legs after prolonged standing and walking, with symptoms relieved by compression hosiery.  The dermatophytosis of the hands and feet affected less than 5 percent of the Veteran's entire body or exposed areas, and no more than topical therapy was required at any time.  These manifestations are contemplated in the rating criteria.  The Board has also considered the symptom of discoloration, but this produces no obvious impairment.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Finally, the issue of entitlement to a total disability rating based on individual unemployability is not raised because the Veteran does not contend, and the evidence does not show, evidence of unemployability due to his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for bilateral varicose veins is denied.

A compensable rating for thrombophlebitis of the right leg is denied.

A compensable rating for thrombophlebitis of the left leg is denied.

A compensable rating for dermatophytosis of the hands and feet prior to February 13, 2012, is denied.

A rating in excess of 10 percent for dermatophytosis of the hands and feet since February 13, 2012, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


